United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3219
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * District of Minnesota
Richard Allen Delano,                    *
                                         *     [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                            Submitted: February 22, 2000

                                Filed: July 12, 2000
                                    ___________

Before McMILLIAN, HEANEY, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

       Richard Allen Delano appeals from the final judgment entered in the District
     1
Court for the District of Minnesota upon his unconditional guilty plea to possessing
methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). After
granting the government’s substantial-assistance downward-departure motion, the
district court sentenced appellant to 164 months imprisonment and five years

         1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
supervised release. Counsel has filed a brief and moved to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967). For reversal, counsel suggests that the
district court erred in denying a pretrial motion to suppress Delano’s statements and in
imposing a 13-year rather than 10-year prison term. Counsel also notes that Delano
now wishes to withdraw his plea because of the length of the sentence he received, and
contends that the district court should have inquired at sentencing whether Delano
wanted to persist in his guilty plea. Although we granted Delano permission to file a
pro se supplemental brief, he has not done so. For the reasons discussed below, we
affirm the judgment of the district court.

      First, by unconditionally pleading guilty, Delano waived any challenge to the
admissibility of his statements. See United States v. McNeely, 20 F.3d 886, 888 (8th
Cir.) (per curiam) (valid guilty plea waives all nonjurisdictional defects and defenses),
cert. denied, 513 U.S. 860 (1994). Second, Delano’s challenge to the extent of the
district court’s downward departure is unreviewable. See United States v. Dutcher, 8
F.3d 11, 12 (8th Cir. 1993) (extent of downward departure is unreviewable, regardless
of district court’s reasons for refraining from departing further); United States v.
Albers, 961 F.2d 710, 712 (8th Cir. 1992) (defendant may not appeal substantial-
assistance downward departure simply because he is dissatisfied with extent of
departure). Finally, Delano’s remaining contentions amount to a claim that his guilty
plea was involuntary, a claim which he did not present to the district court and therefore
may not raise for the first time in this appeal. See United States v. Murphy, 899 F.2d
714, 716 (8th Cir. 1990).

       After review of counsel’s Anders brief and an independent review of the record
in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues. Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-